Name: Council Decision (EU) 2015/2176 of 23 November 2015 on the position to be adopted on behalf of the European Union within the European Committee for drawing up standards in the field of inland navigation (CESNI) and at the plenary session of the Central Commission for the Navigation of the Rhine (CCNR) on the adoption of a standard concerning technical requirements for inland waterway vessels
 Type: Decision
 Subject Matter: European organisations;  EU institutions and European civil service;  technology and technical regulations;  maritime and inland waterway transport;  transport policy
 Date Published: 2015-11-25

 25.11.2015 EN Official Journal of the European Union L 307/25 COUNCIL DECISION (EU) 2015/2176 of 23 November 2015 on the position to be adopted on behalf of the European Union within the European Committee for drawing up standards in the field of inland navigation (CESNI) and at the plenary session of the Central Commission for the Navigation of the Rhine (CCNR) on the adoption of a standard concerning technical requirements for inland waterway vessels THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91(1), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Action by the Union in the sector of inland navigation should aim to ensure uniformity in the development of technical requirements for inland waterway vessels to be applied in the Union. (2) The European Committee for drawing up standards in the field of inland navigation (CESNI) was established on 3 June 2015 in the framework of the Central Commission for the Navigation of the Rhine (CCNR) in order to develop technical standards for inland waterways in various fields, in particular as regards vessels, information technology and crew. (3) CESNI is expected to adopt a standard concerning technical requirements for inland waterway vessels (the standard) at its meeting on 26 November 2015. The plenary session of the CCNR will amend its legislative framework, the Rhine Vessel Inspection Regulations (the RVIR), to refer to the standard, making it mandatory in the framework of the application of the Revised Convention for Rhine navigation. (4) The standard lays down the uniform technical requirements necessary to ensure the safety of inland waterway vessels. It includes provisions regarding shipbuilding, fitting out and equipment for inland waterway vessels, special provisions regarding specific categories of vessels such as passenger vessels, pushed convoys and container vessels, provisions regarding vessel identification, model of certificates and register, transitional provisions as well as instructions for the application of the standard. Directive 2006/87/EC of the European Parliament and of the Council (1) ensures that Union inland navigation certificates are issued for crafts which are compliant with the technical requirements for inland waterway vessels laid down in Annex II to that Directive for which equivalence with the technical requirements laid down in the application of the Revised Convention for Rhine Navigation has been established. Moreover, on 10 September 2013, the Commission adopted a proposal for a Directive of the European Parliament and of the Council laying down technical requirements for inland waterway vessels and repealing Directive 2006/87/EC, which takes into account the developments arising in this field from the work of international organisations, in particular that of the CCNR in the application of technical requirements for inland waterway vessels. (5) Therefore, the standard concerning technical requirements for inland waterway vessels to be adopted under the auspices of the CCNR will affect Directive 2006/87/EC, as well as the foreseeable development of the acquis in this area. (6) The revision of the RVIR, which is intended to facilitate a direct reference to the standard, has not been finalised within the CCNR. However, in order to take account of the standard even before the direct reference can be included in the RVIR, it is appropriate to include individual provisions, including those relating to liquefied natural gas (LNG), in the RVIR. (7) The Union is neither a member of the CCNR nor of CESNI. It is therefore necessary for the Council to authorise the Member States to express the position of the Union as regards the standard within those bodies, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on behalf of the European Union at the meeting of CESNI on 26 November 2015 shall be to agree to the adoption of the European Standard laying down Technical Requirements for Inland Navigation vessels (ES-TRIN) 2015/1. 2. The position to be adopted on behalf of the European Union at the meeting of the plenary session of the CCNR on 3 December 2015 shall be to support only those individual amendments to the RVIR that are in conformity with the ES-TRIN 2015/1. This includes, in particular, the adoption of provisions on LNG vessel propulsion. The position to be adopted on behalf of the European Union at a subsequent meeting of the plenary session of the CCNR shall be to agree to amend the RVIR with a view to referring to the ES-TRIN 2015/1 once the necessary revision of the RVIR has taken place. Article 2 1. The position of the Union as set out in Article 1(1) shall be expressed by the Member States, acting jointly in the interest of the Union. 2. The position of the Union as set out in Article 1(2) shall be expressed by the Member States which are members of the CCNR, acting jointly in the interest of the Union. Article 3 Minor changes to the positions set out in Article 1 may be agreed upon without further decision of the Council. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 November 2015. For the Council The President C. MEISCH (1) Directive 2006/87/EC of the European Parliament and of the Council of 12 December 2006 laying down technical requirements for inland waterway vessels and repealing Council Directive 82/714/EEC (OJ L 389, 30.12.2006, p. 1).